Citation Nr: 1132483	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist injury.  

2.  Entitlement to service connection for laryngeal cancer, claimed as throat cancer, to include as due to ionizing radiation.

3.  Entitlement to service connection for bilateral cataracts, to include as due to ionizing radiation and excessive sun exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied entitlement to service connection for squamous cell carcinoma left true vocal cord, claimed as throat cancer, service connection for residuals right wrist injury, and service connection for bilateral cataracts.

The August 2009 rating decision also denied entitlement to service connection for residuals of a right shoulder disability.  The Veteran stated in a March 2010 notice of disagreement that he did not wish to appeal this decision.  Therefore, the issue will not be considered.  

The Veteran provided testimony during a May 2011 videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.  

In an August 2011 Informal Hearing Presentation, the Veteran, through his representative, raised the issue of clear and unmistakable error (CUE) with the prior March 10, 1952, final decision, which reduced the rating for service-connected residuals of chronic left ankle sprain and service-connected sacroiliac condition, each from 10 percent to a noncompensable rating.  See Robinson v. Mansfield, 
21 Vet. App. 545, 557 (2008) (noting that "the Board itself commits error by failing to address issues reasonably raised by the record"); accord Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed.Cir.2004) (discussing VA's duty to "give a sympathetic reading to the veteran's filings to determine all claims for recovery supported by a liberal construction of those allegations").  
As the CUE issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral cataracts, to include as due to ionizing radiation and excessive sun exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current post-traumatic arthritis of the right wrist was incurred as a result of an in-service injury.  

2.  Evidence from the Defense Threat Reduction Agency (DTRA) establishes that the Veteran is a confirmed participant of the American occupation forces in Japan following World War II in 1945. 

3.  The Veteran therefore participated in a radiation risk activity, as defined by VA regulations, during service and is a radiation-exposed veteran. 

4.  The preponderance of the evidence is against a finding that the Veteran's laryngeal cancer is etiologically connected to service, including exposure to ionizing radiation, or had its onset during active service.






CONCLUSIONS OF LAW

1.  Post-traumatic arthritis of the right wrist was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Laryngeal cancer is not the result of active duty service, nor may its incurrence during active duty service be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Regarding the right wrist issue, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal regarding the right wrist, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the laryngeal cancer issue, in a letter issued in July 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the July 2009 letter requested that he submit all relevant evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2009 letter.  




The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from federal agencies, and private medical records.  

Additionally, regarding the Veteran's laryngeal cancer claim, the procedures provided in 38 C.F.R. § 3.311 have been followed.  Dose data was obtained from the Department of Defense and the Under Secretary for Health prepared a dose estimate based on available methodologies.  In October 2008, a medical opinion was obtained from VA's Chief Public Health and Environmental Hazards Officer, which fully addresses the relationship between the Veteran's laryngeal cancer and his radiation exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Radiation Review was conducted by the Director of Compensation and Pension Service in October 2010.  

To the extent that the Veteran is contending that his laryngeal cancer is otherwise related to his service, an examination or opinion was not warranted as there is no indication that his laryngeal cancer is in anyway related to his military service. Indeed, there is no evidence showing that there was an event, disease, or injury in service other than radiation exposure to which a current disorder could be related and there is no evidence of a nexus or continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Residuals of the Right Wrist

The Veteran received a VA examination in August 2007, where post-traumatic arthritis of the right wrist was diagnosed based on physical examination and diagnostic testing.  The Veteran testified during the May 2011 Board hearing that he injured his right wrist in service when it was struck by the crank of an engine.  

He is competent to report his in-service right wrist trauma, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (2010); see Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.  

The Veteran's reports have been consistent since a February 1952 VA examination provided in connection with a different claim.  He reported then that he was hurt in Guam when a crank kicked back and struck him across the flexor surface of the right wrist.  This lends further credibility and support to his contentions.  As such, his statements regarding in-service right wrist injury are found to be credible and sufficient to establish an in-service injury and continuity of symptomatology.  

Finally, the Board notes that while the examiner did not provide an explicit etiology opinion regarding the right wrist symptomatology, post-traumatic arthritis was diagnosed based on the Veteran's reported in-service injury and diagnostic evidence of arthritis.

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of right wrist injury, namely post-traumatic arthritis of the right wrist.  38 U.S.C.A. § 5107(b) (West 2002).


Laryngeal Cancer

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Certain specified disabilities becoming manifest in a "radiation-exposed veteran" shall be service connected.  See 38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" includes the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. § 1112(c)(4) and 38 C.F.R. 
§ 3.309(d)(3).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Specifically, if a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

In this case, the Veteran contends that he incurred laryngeal cancer as a result of ionizing radiation exposure while a participant in the occupation of Japan following World War II.  

The record clearly demonstrates the diagnosis of squamous cell carcinoma of the left true vocal cord (laryngeal cancer) in November 1994.  

In an exposure scenario provided by the Defense Threat Reduction Agency (DTRA), the Veteran reported that he served with the 31st Naval Construction Battalion.  He was noted to have been assigned daily duties from the day of his arrival in Nagasaki, Japan, December 29, 1945, until the day of his departure, March 15, 1946, at the "hottest" spot in the hypocenter or in the downwind fallout area in the vicinity of the Nishiyama Reservoir.      

In March 2008, the Veteran responded that he agreed with the scenario provided except that he corrected a typo regarding the year he left Japan and that he believed that he entered the occupation area in early November 1945 as opposed to December that year.    

In an April 2008 letter, the DTRA observed that the Veteran was a confirmed member of American occupation forces in Japan, in the defined Nagasaki area, following World War II from December 29, 1945, to March 15, 1946.  Based on available military records and the Veteran's recollections and statements, DTRA estimated the Veteran's maximum exposure at external gamma dose: 0.08 rem; upper bound total external gamma dose: 0.23 rem; internal committed alpha dose to the vocal cord: 0.01 rem; upper bound committed alpha dose to the vocal cord: 0.14 rem; internal committed beta plus gamma dose to the vocal chard: 0.02 rem; and upper bound committed beta plus gamma dose to the vocal cord: 0.18 rem. 

The agency noted that the dose reconstruction applied to the Veteran's scenario description originates from the report, Radiation Dose Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946.  The dose reconstruction is the basis for the worst case assumptions for the Veteran's scenario.  The National Research Council's May 2003 report on the DTRA's dose reconstruction program concurred with the DTRA's assessment that "even the most exposed of the occupation troops in Japan from both internal and external exposure was probably well below 1 rem."  

In October 2008, the case was referred to the Under Secretary for Health for an opinion as to whether it was likely, unlikely or at least as likely as not that the claimed laryngeal cancer was the result of occupational exposure to ionizing radiation during active service.  

In an October 2008 memorandum provided on behalf of the Under Secretary for Health, the Chief Public Health and Environmental Hazards Officer opined that it was unlikely that the Veteran's squamous cell carcinoma of the vocal cord (laryngeal cancer) could be attributed to exposure to ionizing radiation in service.  In arriving at this opinion, the physician observed that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for his cancer.  The program calculated a 99th percentile value for the probability of causation of 0.44%.  The opinion noted that the Veteran was born in 1925, was diagnosed as having laryngeal cancer in 1994, and smoked cigarettes until 1956.  

In a November 2008 memorandum, a representative for the Director of Compensation and Pension Service noted the DTRA findings and the opinion on behalf of the Under Secretary of Health, as well as the fact that the Veteran was 20 years old when exposed and his laryngeal cancer was diagnosed 48 years after exposure.  Also noted was the Veteran's reports of smoking until 1956 and the fact that this father died from colon cancer.  Based on the foregoing, the opinion was that there is no reasonable possibility that the Veteran's laryngeal cancer was the result of exposure to ionizing radiation in service.  

The Veteran is clearly a radiation-exposed veteran.  However, laryngeal cancer is not a radiogenic disease listed under 38 C.F.R. § 3.309(d)(2).  Hence, presumptive service connection cannot be granted on this basis.

The medical opinion from the Chief Public Health and Environmental Hazards Officer considered the IREP, which indicated a 0.44 percent likelihood that laryngeal cancer may have been caused by the dose of radiation to which the Veteran was exposed was based on published scientific/medical literature.  This estimate was based on dose estimates which afforded the greatest benefit of the doubt to the Veteran.  Additionally, the physician had access to the Veteran's medical history, to include that he was exposed to ionizing radiation at the age of 20, was diagnosed with laryngeal cancer 48 years after exposure, that he had a family history of colon cancer, he had a history of significant exposure to known carcinogens in cigarettes until 1956, and that he did not have any known post-service radiation exposure.  See 38 C.F.R. § 3.311(e).  As such, the Board affords this opinion great probative value.  The Director concluded that it was unlikely that the Veteran's cancer was caused by his in-service exposure.  

The Board also notes that the October 2008 memorandum from the Chief Public Health and Environmental Hazards Officer and the Radiation Review opinion provided by the Director of Compensation and Pension Service are the only discussion of any possible relationship between the Veteran's laryngeal cancer and his exposure to ionizing radiation.  As there is no other medical evidence for consideration, the Board finds that there is no competent medical evidence indicating that the Veteran's laryngeal cancer, and subsequent laryngectomy, resulted from radiation exposure in service.  38 C.F.R. § 3.311(f).  Thus, the claim cannot be granted pursuant to 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311.

The Board has also considered whether the Veteran's laryngeal cancer can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service on a direct basis.  The Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses of laryngeal problems.  Thus, there was no showing of a larynx-related condition during the Veteran's service.  The Veteran has not asserted, nor does the record suggest any other in-service injury or event other than radiation exposure.  

The first diagnosis of laryngeal cancer was in November 1994, 48 years after his separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no medical evidence of a link between the Veteran's laryngeal cancer and service, including exposure to ionizing radiation.  Moreover, the Veteran has not asserted any continuity of symptomatology of laryngeal symptoms since service.  

The Board acknowledges the Veteran's lay statements of record.  While he has not asserted any other in-service injury or event which may have resulted in his laryngeal cancer, he has consistently asserted that he was exposed to ionizing radiation during his participation in the occupation of Japan following World War II.  The Board concedes that the Veteran was in fact exposed to radiation during this service and finds the Veteran credible with respect to his assertions.    

To the extent the Veteran is contending that his laryngeal cancer is due to his exposure to ionizing radiation, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Despite his radiation exposure, the competent medical evidence of record reflects that his laryngeal cancer is not linked to such exposure.

The Board also notes the Veterans reports that his doctors have told him that there could be a connection between his radiation exposure and laryngeal cancer.  The record was held open for the Veteran so that he may obtain a medical opinion to this effect; however, no such opinion has been submitted and the treatment records from his private and VA doctors are negative for any suggestion of any link to service.  While the Veteran is competent to report what he was told by a physician, his reports about what exactly he was told by a physician have been vague and are not sufficient evidence to support a finding of a nexus.  

Moreover, the Board notes that in Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  The Board finds that the use of the word "could" has the same import.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for post-traumatic arthritis of the right wrist is granted.  

Service connection for laryngeal cancer is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he incurred bilateral cataracts as a result of ionizing radiation and excessive sun exposure.  The record demonstrates diagnoses of combined nuclear sclerotic and posterior subcapsular cataracts.  The Veteran submitted an abstract of an article asserting that World War II service members stationed in the Pacific theater were potentially exposed to high-intensity, prolonged sun exposure as well as what appears to be information or statements copied from other unidentified sources asserting a connection between sun exposure and cataracts.  Moreover, the Veteran reported during the May 2011 Board hearing that his doctors have told him in person that there may be a connection between his exposures and cataracts.  

The record contains a negative medical opinion regarding the asserted connection between his cataracts and ionizing radiation but no opinion regarding any connection to sun exposure or the combination of sun exposure with radiation exposure has been requested.  

Therefore, a VA examination is required to assess the current nature and etiology of the Veteran's cataracts. 

The Board finds noteworthy that generally defective vision is considered a congenital or developmental defect not subject to compensation.  In this case, however, the Veteran is alleging cataracts related to in-service injury, namely exposure to the sun and ionizing radiation.

Congenital or developmental conditions and refractive errors are not injuries or diseases and, therefore, generally may not be service connected as a matter of express VA regulation. 38 C.F.R. § 3.303(c), 4.9.  There are, however, certain limited exceptions to this rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  Accordingly, to the extent the Veteran's cataracts are a congenital or developmental defect, the crucial inquiry here is whether the Veteran sustained a superimposed injury or disease during service.  This is a medical inquiry and, therefore, a VA examination is necessary.

Given the evidence in this case, the Board is unable to make a decision without a medical opinion regarding the nature and etiology of the Veteran's cataracts.  VA examinations are indicated.

The RO should also take this opportunity to obtain any missing VA or private treatment records.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any outstanding records, to the extent available, schedule the Veteran for a VA examination for the Veteran's cataracts to determine their nature and likely etiology, specifically whether the Veteran has an eye disorder that is causally related to in-service sun exposure and/or ionizing radiation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed eye disability, to include cataracts, had onset in service or is otherwise related to a disease or injury in service, including sun exposure and ionizing radiation.  

The eye examiner should also comment on whether the Veteran's cataracts, visual impairment or any other eye condition found to be a separate congenital or developmental defect.  To the extent the eye condition(s) is (are) a congenital or developmental defect, the examiner should proffer an opinion as to whether the Veteran's eye condition(s) was (were) subject to a superimposed injury or disease during service.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


